DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flat side surfaces, first and second side, third side, fourth side, fifth side, hollow planar base and convex surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  positionable should read --positioned--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: removes at lug nut cover should read --removes a lug nut cover--. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “slot” in claim 3,7,16 is used by the claim to mean “ridges or joints,” while the accepted meaning is “a narrow opening or groove.” The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, slot will be interpreted as the ridges (see Figure 4, annotated below) between flat side surfaces. 

    PNG
    media_image1.png
    596
    463
    media_image1.png
    Greyscale

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dome-shaped” in claims 2,3,6,9,16 is used by the claim to mean “tapered,” while the accepted meaning is “a rounded top with a circular base.” The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, dome-shaped will be interpreted as tapered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lourenco (US Patent Application Publication No. 20160263732 A1).
Regarding claim 1, Lourenco discloses a system (Figure 4C) for removing lug nut cover caps comprising: 
a removal tool (Figure 4C:210); and
a socket (Figure 4C:202), wherein the removal tool is positionable in the socket at a first end (Figure 4C, annotated below), the removal tool configured to connect to a drill (Paragraph [0027], lines 5-7) wherein when the removal tool is rotating the socket removes a lug nut cover positioned at a second end of the socket. Regarding “for removing lug nut cover caps,” there is no structural distinguishing of the system and the prior art since structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 (II)). 

    PNG
    media_image2.png
    388
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    388
    592
    media_image3.png
    Greyscale

Regarding claim 15, Lourenco discloses a system (Figure 4C) for removing lug nut cover caps comprising: 
a removal tool (Figure 4C:210); and 
a drill connected to the removal tool (Paragraph [0027], lines 5-7); 
a socket (Figure 4C:202), wherein the removal tool is positionable in the socket at a first end (Figure 4C:226, see annotation above),  wherein when rotated the socket removes at lug nut cover at an end of the socket. Regarding “for removing lug nut cover caps,” there is no structural distinguishing of the system and the prior art since structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 (II)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-12 and 16-17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco (US Patent Application Publication No. 20160263732 A1) as applied to claim 1 and 15 above, and further in view of Jiang (US Patent Application Publication No. 20200114495 A1).
Regarding claim 2, Lourenco discloses the system of claim 1: wherein the removal tool (Figure 4C:210) has a dome-shaped upper end (Figure 4C, annotated below) adapted to abut against the socket (Figure 4C:202). The art discloses a tapered upper end, in view of the 112b interpretation above. 

    PNG
    media_image4.png
    388
    592
    media_image4.png
    Greyscale

Lourenco does not disclose a hollow planar base.
Jiang teaches the system: wherein the removal tool (Figures 1-5) has a dome-shaped upper end (Figure 4:20) with a hollow planar base (Figure 4:24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lourenco, an adapter tool system of a removal tool with a dome-shaped upper end adapted to abut against a socket, socket and drill connection with Jiang, a ratchet tool having a dome-shaped upper end with a hollow planar base in order to configure a removal tool to attach to a long socket without slipping through the socket. 
Regarding claim 3, Lourenco as modified discloses the system of claim 2: wherein the dome-shaped upper end (Figure 4C, annotated above) has a plurality of flat side surfaces (Figure 4C:216) with adjacent side surfaces separated by a slot (Figure 4C, annotated above).
Regarding claim 4, Lourenco as modified discloses the system of claim 3: wherein the flat side surfaces (Figure 4C:216) have five sides (Paragraph [0027], lines 5-6). 
Regarding claim 5, Lourenco as modified discloses the system of claim 4: wherein the flat side surfaces (Figure 4C:216) has a first and second side (Figure 4C:211,216).
Lourenco does not disclose a first and second side that are inclined upward to one another, a third side and fourth side extending down from the first side and the second side, the third side and the fourth side connected by a fifth side wherein the fifth side has a convex surface extending upward.
Jiang teaches the system: wherein the flat side surfaces (Figure 4:21) has a first and second side (Figure 5, annotated below), the first and second side are inclined upward to one another, a third side and fourth side (Figure 5, annotated below) extending down from the first side and the second side, the third side and the fourth side connected by a fifth side (Figure 5:22) wherein the fifth side has a convex surface extending upward.

    PNG
    media_image5.png
    241
    414
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    206
    415
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lourenco with Jiang, by constructing a dome-shaped upper end having a plurality of side surfaces inclined toward one another and a side connecting all sides in order to configure a pentagonal or hexagonal tool for driving a pentagonal or hexagonal socket. 
Regarding claim 6, Lourenco as modified discloses the system of claim 5.
Lourenco does not disclose wherein the hollow planar base has a perimeter larger than the dome-shaped upper end.
Jiang teaches the system: wherein the hollow planar base (Figure 4:24) has a perimeter larger than the dome-shaped upper end (Figure 5: annotated below).

    PNG
    media_image7.png
    217
    305
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lourenco with Jiang, by having a dome-shaped upper end with a hollow planar base that is larger than the dome-shaped upper end in order to configure a removal tool to attach to a long socket without slipping through the socket. 
Regarding claim 7, Lourenco as modified discloses the system of claim 6.
Lourenco does not disclose wherein the hollow planar base has a plurality of second side flat surfaces separated by second slots.
Jiang teaches the system wherein the hollow planar base (Figure 4:25) has a plurality of second side flat surfaces (Figure 4:24) separated by second slots (Figure 4, annotated below). 

    PNG
    media_image8.png
    316
    571
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lourenco with Jiang, by having a hollow planar base that has a plurality of second side flat surfaces separated by second slots in order to configure a removal tool with a grip to easily detach the tool from the socket and drill. 
Regarding claim 8,  Lourenco as modified discloses all the limitations of claims 1-7.
Lourenco does not disclose wherein the second side flat surfaces have an upside-down u-shape. 
Jiang teaches the system: wherein the second side flat surfaces (Figure 4:24) have a u-shape (Figure 4, annotated below). 

    PNG
    media_image9.png
    379
    506
    media_image9.png
    Greyscale

It would have been obvious of one of ordinary skill in the art of before the effective filing date of the claimed invention to modify Lourenco to provide wherein the second side flat surfaces have an upside-down u-shape, since a change in shape of an element involves only routine skill in the art. The motivation for doing would be to have a plurality of second side flat surfaces have an upside-down u-shape in order to have smooth surfaces that are not sharp corners, thus preventing the tool or user from being damaged during operations. (See MPEP 2144.04 (IV)(B)). Furthermore, open further review of the specification (see paragraph 0022) it is noted that there is no criticality regarding the second side flat surfaces being an upside-down u-shape.
Regarding claim 9, Lourenco as modified discloses the system of claim 8: wherein the removal tool (Figure 4C:210) has a shaft (Figure 4C:212) extending down from the domed-shaped upper end (Figure 4, annotated above).
Lourenco does not disclose that the shaft is extending past the hollow planar base.
Jiang teaches the system: wherein the removal tool (Figures 1-5) has a shaft (Figure 4:30) extending down from the domed-shaped upper end (Figure 4, annotated above) and extending past the hollow planar base (Figure 4:24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lourenco with Jiang, by having a removal tool that has a shaft extending down from the dome-shaped upper end and past the hollow planar base in order to configure a drill connection that rotates the entire removal tool system as it is connected to the socket. 
Regarding claim 10, Lourenco as modified discloses the system of claim 9: wherein the shaft (Figure 4C:212) has a top and bottom portion (Figure 4C:212,214). 
Lourenco does not disclose the shaft has a top portion of greater circumference than a bottom portion.
Jiang teaches the system: wherein the shaft (Figure 4:30) has a top portion (Figure 5:35) of greater circumference than a bottom portion (Figure 5:30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lourenco with Jiang, by having a removal tool wherein the shaft has a top portion of greater circumference than a bottom portion, in order to configure a drill connection with a safety stop to prevent damage to the removal tool. 
Regarding claim 11, Lourenco as modified discloses the system of claim 10 and the shaft (Figure 4C:212). 
Lourenco does not disclose a threaded portion.
Jiang teaches the system: wherein the shaft (Figure 4:30) has a threaded portion (Figure 4:37). The threaded portion is ratchet teeth within this removal system. However, it serves the same purpose of applying torque efficiently to tighten or loosen a connecting element, which is a nut, bolt or fastener for the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lourenco with Jiang, by having a removal tool wherein the shaft has a threaded portion, in order to secure the shaft to the drill for torque input to the removal tool system. 
Regarding claim 12, Lourenco as modified discloses the system of claim 11: wherein the socket (Figure 4C:202) has a hexagonal sidewall (Figure 4A:205) that extends into openings at the first end and the second end (Figure 4C, annotated above).
Regarding claim 14, Lourenco as modified discloses the system: wherein the removal tool (Figure 4C:210) has a latch mechanism (Figure 4C:218), to be received in a hole on the socket to secure the removal tool in place in relation to the socket (Paragraph [0027], lines 6-7). 
Regarding claim 16, Lourenco discloses the system of claim 15: wherein the removal tool (Figure 4C:210) has a dome-shaped upper end (Figure 4C, annotated above), the dome-shaped upper end having a plurality of flat side surfaces (Figure 4C:216) with adjacent side surfaces separated by a slot (Figure 4C, annotated above), and the dome-shaped upper end adapted to abut against the socket.
Lourenco does not disclose a hollow planar base adapted to abut against the socket, wherein the hollow planar base has a perimeter larger than the dome-shaped upper end, wherein the -12-SummersNPA_001removal tool has a shaft extending down from the domed shaped upper end and extending past the hollow planar base, wherein the shaft has a smaller circumference than the hollow planar base.
Jiang teaches the system: wherein the removal tool (Figures 1-5) has a dome-shaped upper end (Figure 4:20) with a hollow planar base (Figure 4:24), the dome-shaped upper end (Figure 4:20) having a plurality of flat side surfaces (Figure 4:21) with adjacent side surfaces separated by a slot (Figure 4, annotated above), wherein the hollow planar base has a perimeter larger than the dome-shaped upper end (Figure 5, annotated above), wherein the -12-SummersNPA_001removal tool has a shaft (Figure 4:30) extending down from the domed shaped upper end and extending past the hollow planar base, wherein the shaft has a smaller circumference than the hollow planar base (Figure 4: 30 fits into hole 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lourenco with Jiang, wherein a shaft has a smaller circumference than the hollow planar base for the purpose of connecting to a drill for power input to the removal tool system.
Regarding claim 17, Lourenco discloses the system of claim 15: wherein the socket (Figure 4C:202) has a hexagonal sidewall (Figure 4A:205) that extends into openings at the first end and a second end (Figure 4C, annotated above).
Regarding claim 19, Lourenco discloses the system: wherein the removal tool (Figure 4C:210) has a latch mechanism (Figure 4C:218), to be received in a hole on the socket to secure the removal tool in place in relation to the socket (Paragraph [0027], lines 6-7). 
Regarding claim 20, Lourenco as modified discloses the system of claim 19: wherein the latch mechanism (Figure 4C:218) is a push-button mechanism (Paragraph [0027], lines 6-7). “A push-button mechanism” is being interpreted as a spring-biased ball mechanism commonly known in the art.
Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lourenco (US Patent Application Publication No. 20160263732 A1) ,in view of Jiang (US Patent Application Publication No. 20200114495 A1) and further in view of Plastics Technology (see attached NPL).
Regarding the plastic material for claims 13 and 18, Lourenco as modified discloses the systems of claim 12 and 15. Lourenco does not disclose wherein the removal tool is plastic. Jiang teaches a removal tool made of plastic, rubber, synthetic materials or the like (Paragraph [0021], lines 4-5). 
Regarding the chrome plating for claims 13 and 18, Lourenco and Jiang do not disclose wherein the removal tool is plastic with a chrome plating. The Plastics Technology reference teaches the benefits of chrome plating for plastic screws (see Paragraphs 4-7).
Regarding the “injection molded”, this recitation is being considered a product by process claim wherein if you have the product then you have the process as matter of the product being the end result since this is an apparatus claim and not a method claim. Which is both the context of anticipation and obviousness but for simplification we will tend this toward and an obvious conclusion See 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lourenco and Jiang with Plastics Technology, wherein a removal tool is plastic with a chrome plating in order to provide a corrosion barrier for extended tool life and higher lubricity so that the tool does not get stuck in the socket during application. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALYSSA R WILLIAMS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723